DETAIL ACTION
1.	Upon reconsideration, the Non-Final Rejection mailed on April 26, 2022 is vacated; The modified Non-Final Rejection is set forth as follows:
	Claim 36 is canceled; and 
	Claims 31-35 and 37-50 are pending.
		
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 31-35 and 37-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 31 recites the limitation of “a metered quantity of liquid fuel” [line 3] renders the claim indefinite; since it is not clear that how or by which way quantity of liquid fuel is able to be metered?
	Claim 31 recites the limitation of “a flow path extending from the inlet for transporting liquid fuel received at the inlet to a mixing zone at which liquid fuel is admitted into a volume of air to create an air-fuel mixture” [lines 3-5] renders the claim indefinite; since it is not clear that how or by which way a volume of air is able to be in a mixing zone?
Claims 44 is rejected as the same reason as claim 31.
Claim 48 recites the limitation of “delivering a metered volume of liquid fuel” [lines 5-6] renders the claim indefinite; since it is not clear that how or by which way quantity of liquid fuel is able to be metered?
Claim 49 recites the limitation of “a metered quantity of liquid fuel” [line 2] renders the claim indefinite; since it is not clear that how or by which way quantity of liquid fuel is able to be metered?
	 Claim 49 recites the limitation of “a flow path is sized to retain liquid fuel therein by capillary action” [line 3] renders the claim indefinite; since it is not clear that what size of the flow path is supposed to be? [as broad as understanding, the flow path can be any size].
Claim 49 recites the limitation of “pressurized air” [lines 4-5] renders the claim indefinite; since it is not clear that how or by which way air is able to be pressurized? And how or by which way pressurized air is able to be provided in the method for creating an air-fuel mixture?
The Applicants are required to clarify or to revise the claimed features.

Claim Rejections - 35 USC § 102/103
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 31-35 and 37-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ziejewski et al. (US 4,823,756).
Regarding claim 31, notes Figure 1, Ziejewski invention describes an apparatus for mixing a liquid fuel with air [abstract describes nozzle assembly having a premix chamber is provided for the injection of remixed fuel and air or other gas into a diesel engine cylinder] in a dual fluid direct injection system for an internal combustion engine [abstract describes injecting the remixed fuel and air or other gas into a diesel engine cylinder], the apparatus comprising an inlet [Figure 1] for receiving a Figure 1], a flow path [fuel injector passage (40)] extending from the inlet [Figure 1] for transporting liquid fuel received at the inlet to a mixing zone [premix chamber (20)] at which fuel is admitted into a volume of air to create an air-fuel mixture [abstract], the flow path (40) having an inlet end communicating with the inlet and an outlet end communicating with the mixing zone (20) [Figure 1] to convey fuel received at the inlet end and to discharge fuel at the outlet end into the mixing zone (20) [Figure 1], wherein a volume of fuel discharged at the outlet end of the flow path (40) corresponds to a volume col. 4, lines 46-68], wherein the flow path retains liquid fuel therein by capillary action whereby the flow path remains substantially filled with liquid fuel between delivery cycles [col. 8, lines 1-26], and wherein the flow path (40) comprises a directional change [Figure 1 and col. 4, lines 46-68] between the inlet end and the outlet end [Figure 1 and col. 4, lines 46-68]; and further notes col. 5, lines 1-12 which describes a means for metering the measured quantity of fuel for the plunger thrust.
Regarding claim 32, as discussed in claim 31, notes Figure 1 which further illustrates the fluid delivery device [fuel pump means (56)] for providing fuel into the premix chamber (20).
	Regarding claim 33, as discussed in claim 31, Figure 1 also shows the mixing zone (20) is defined wholly or in part by the fluid delivery device.
	Regarding claim 34, see the modified Figure 1.
	Regarding claim 35, see discussion in claim 31.
Regarding claims 37-39, see discussion in claims 31 and 32.
Regarding claim 40, as discussed in claim 31, see Figure 1 which illustrates the retainer [which is a part between the fuel pump (56) and the premix chamber (20)] comprises a spring operable to bias the liquid fuel metering device into engagement with the inlet portion [Figure 1].
Regarding claims 41-43, see above discussion [Figure 1].
Regarding claim 44-47, see above claims 31-33.
	Regarding claims 48-50, see the rejections in claims 31 and 44.  Note that the method as claimed would be inherent during the normal use and operation of system in claims 31 and 44.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on Monday-Friday [Maxi-Flex]. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on ((571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.H.H./
October 8, 2022

/Johnny H. Hoang/
Examiner, Art Unit 3747






/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        October 12, 2022